EXHIBIT 10.2
 
SHARE CANCELLATION AGREEMENT
 
CANCELLATION AGREEMENT, dated March 25, 2011 (this “Agreement”), by and among,
Royal Union Holding Corporation, a Nevada corporation (the “Company”), and Anna
Yakoleva (the “Cancelling Party”).
 
BACKGROUND
 
WHEREAS, the Cancelling Party is the record and beneficial owner of 10,000,000
shares of the Company's common stock, par value $0.001 per share.
 
WHEREAS, in an effort to enhance the Company’s ability to raise future financing
in order to proceed with the implementation of its new business plan, the
Cancelling Party desires to have cancelled and the Company desires to cancel
7,700,000 of the 10,000,000 shares (the “Cancel Shares”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
Cancellation of Shares.  For good and valuable consideration, the receipt of
which is hereby acknowledged, the Cancelling Party has delivered to the Company
for cancellation stock certificates representing the 7,700,000 Cancel Shares
along with duly executed medallion guaranteed stock powers covering the Cancel
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the 7,700,000 Cancel Shares, such that the Cancel Shares will no longer
be outstanding on the stock ledger of the Company and such that the Cancelling
Party shall no longer have any interest in the Cancel Shares whatsoever.  The
Company shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Cancel Shares.
 
Representations by the Cancelling Party.
 
The Cancelling Party owns the Cancel Shares, of record and beneficially, free
and clear of all liens, claims, charges, security interests, and encumbrances of
any kind whatsoever.  The Cancelling Party has sole control over the Cancel
Shares or sole discretionary authority over any account in which they are
held.  Except for this Agreement, no person has any option or right to purchase
or otherwise acquire the Cancel Shares, whether by contract of sale or
otherwise, nor is there a “short position” as to the Cancel Shares.
 
The Cancelling Party has full right, power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by the
Cancelling Party and constitutes a valid, binding obligation of the Cancelling
Party, enforceable against her in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).
 
 
 

--------------------------------------------------------------------------------

 
 
Further Assurances.  Each party to this Agreement will use her or its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Shares).
 
Amendment and Waiver.  Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Cancelling Party, or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Cancelling Party.
 
Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.
 
Successors and Assigns.  This Agreement shall bind and inure to the benefit of
and be enforceable by the Company and the Cancelling Party, and their respective
successors and assigns.
 
Governing Law.  This Agreement (including the validity thereof and the rights
and obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to its conflict of laws rules,
except to the extent the laws of Nevada are mandatorily applicable.
 
Miscellaneous.  This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.  This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
ROYAL UNION HOLDING CORPORATION
         
 
By:
/s/ Jes Black        
Name:  Jes Black
     
Title:  President and CEO
 

 
 

 
ANNA YAKOLEVA
         
 
 
/s/ Anna Yakoleva
 

                                                        
 
 

--------------------------------------------------------------------------------

 



